Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Garret Balich on 01 April 2021.
The application has been amended as follows:
In claim 20 “, and the reinforcement structure has a straight and linear sectional geometry as the reinforcement structure projects axially out from an interior surface of the inlet lip towards the bulkhead;” has been added to 4th paragraph after the word “bulkhead”.
Allowable Subject Matter
Claims 1-3, and 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 15 and 20, Gregory et al. (US 2010/0163678) teaches (figures 1-5) disclose a nacelle inlet structure for an aircraft propulsion system, comprising the an inlet lip (25) and a bulkhead (18) extending circumferentially about an axial centerline (26), wherein the bulkhead is configured with the inlet lip (25) to form a cavity axially between the inlet lip (25) and the bulkhead (18), wherein a reinforcement structure (12, 9 and 13) extending circumferentially about the axial centerline (26) is connected to and extending between the inlet 
Chiou et al. (US 2010/0122868) teaches (figures 1-2) reinforcement members (50) extending radially from the inner skin (12), through the core (16) and to the outer skin (14) (Para 0023).
Anderson et al. (US 9,950,799) (figure 2) teaches the shield (250) may be formed from the aft wall structure (220) itself, such as with sheet metal bending or forming (Col. 6 Line 20-22).
Though these references teach different aspects of the claimed invention, it would not be obvious to combine them to come up with the reinforcement structure with a straight and linear sectional geometry which projects axially out from an interior surface of the inlet lip towards the bulkhead as significant design modifications would be needed. Thus, it would not have been obvious to modify these references to arrive at the claimed invention without the use of impermissible hindsight.
Claims 2-3 and 5-14 are allowable due to dependency on claim 1.
Claims 16-19 are allowable due to dependency on claim 15.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455.  The examiner can normally be reached on Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        4/7/2021